UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) January 20, 2012 (Date of earliest event reported) January 18, 2012 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information disclosed in these Items 2.02 and 7.01, including the exhibits hereto, are being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 2.02 Results of Operations and Financial Condition See discussion below regarding 2011 earnings guidance under Item 7.01, Regulation FD Disclosure. Item 7.01 Regulation FD Disclosure On January 18, 2012, we announced that our board of directors approved a cash dividend for the fourth quarter 2011.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. On January 19, 2012, ONEOK Partners, L.P. announced that the board of directors of its general partner, ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK, Inc., approved a cash distribution for the fourth quarter 2011.A copy of the news release is attached as Exhibit 99.2 and is incorporated herein by reference. On January 19, 2012, ONEOK, Inc. and ONEOK Partners, L.P. released 2011 earnings guidance.A copy of the news release is attached as Exhibit 99.3 and is incorporated herein by reference. Item 8.01 Other Events On January 18, 2012, our board of directors approved a dividend of 61 cents per share of common stock effective for the fourth quarter 2011.The fourth-quarter dividend is payable February 14, 2012, to shareholders of record at the close of business January 31, 2012. On January 19, 2012, the board of directors of ONEOK Partners’ general partner, ONEOK Partners GP, L.L.C., approved a cash distribution of 61 cents per unit effective for the fourth quarter 2011.The fourth-quarter distribution is payable on February 14, 2012, to unitholders of record as of January 31, 2012. We own approximately 84.8 million common and Class B limited partner units and the entire 2-percent general partner interest, including incentive distribution rights, which together represent a 42.8-percent ownership interest in ONEOK Partners, L.P.We receive our portion of the referenced fourth-quarter distribution in accordance with our ownership interests as provided under the terms of the ONEOK Partners, L.P. partnership agreement. 2 Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc., dated January 18, 2012. 99.2News release issued by ONEOK Partners, L.P. dated January 19, 2012. 99.3News release issued by ONEOK, Inc. and ONEOK Partners, L.P. dated January 19, 2012. 3 SIGNATURE Pursuant to the requirements of the Exchange Act,the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: January 20, 2012 By: /s/ Robert F. Martinovich Robert F. Martinovich Executive Vice President, Chief Financial Officer and Treasurer 4
